Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are currently pending in the instant application.  Claims 16-20 are rejected and claims 1-15 are withdrawn from consideration in this Office Action.
I.	Priority
The instant application claims benefit of Foreign Application REPUBLIC OF KOREA  10-2019-0094565, filed on August 2, 2019. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 2, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election without traverse of Group III in the reply filed on August 25, 2022 is acknowledged.
Subject matter not encompassed by elected Group III are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.

B. Status of the Claims
	i.	Scope of the Search and Examination of Elected Subject Matter

    PNG
    media_image1.png
    198
    348
    media_image1.png
    Greyscale

(1)
The above structure is the provisional elected species. 

ii.	Extended Prior Art Search M.P.E.P. §803.02
Following election, the Markush-type claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.  If the Markush-type claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush-type claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.  On the other hand, should the examiner determine that the elected species is allowable, the examination of the Markush-type claims will be extended.  If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the non-elected species held withdrawn from further consideration.  The prior art search, however, will not be extended unnecessarily to cover all nonelected species.  
As indicated above, Examiner searched the compound based on the elected species, above, in response to the requirement to restrict the products of Formula (I), wherein: there was no prior art of record that anticipated or rendered obvious the elected species and therefore the scope of the subject matter was extended or broadened in pursuant to M.P.E.P. § 803.02.  
The prior art search was extended to include the products of formula (1) wherein:
All variables are as defined in claim 16.

IV.	Rejections
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	
Claims 16-20 are rejected under 35 U.S.C. 112, first paragraph.  The specification is enabling for the preparation and use of the compounds that have adequate written description which are the compounds of formula 1-3 
    PNG
    media_image2.png
    239
    386
    media_image2.png
    Greyscale
.  The specification is not enabling for the preparation and use of compounds not supported by the disclosure which are compounds of formula 1
    PNG
    media_image3.png
    236
    455
    media_image3.png
    Greyscale
excluding the compounds of formula 1-3.
In conclusion, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with the claims.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question:  is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied.  In re Wands, 858 F.2d 731, 737, 8USPQ2s 1400, 1404 (Fed. Cir. 1988).  MPEP 2164.01(a) states “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue”.  The factors are applied below to the instant claims.  
The breadth of the claims

    PNG
    media_image3.png
    236
    455
    media_image3.png
    Greyscale
wherein M can be Pt, Pd, Cu, Ag, Au, Rh, Ir, Ru or Os; L1 is a substituted or unsubstituted 5 membered heterocyclic group or a substituted or unsubstituted ring-forming C2-30 heteroaryl group; L2, L3 and L4 are each independently a substituted or unsubstituted ring-forming C6-30 aryl group or a substituted or unsubstituted ring-forming C2-30 heteroaryl group and all other variables are as defined in claim 16.
The nature of the invention
The compounds are disclosed to be an organometallic complex for use in an organic electroluminescence device.  An alternate utility is neither disclosed in the specification nor known in the art for this genus of compounds. 

The state of the prior art/level of ordinary skill/level of predictability
The level of ordinary skill is high, but the level of predictability in the art is low.  Although SAR studies are not available for the instantly claimed genus of compounds, these studies have been disclosed for other compounds with the same utility, see example below which teach similar compounds containing only Pt as the metal.

Beers et al., US 2013/0048963 A1 (eg. Table 4, pages 70-72):

    PNG
    media_image4.png
    633
    403
    media_image4.png
    Greyscale
  



It is not known what structural limitations are required for preservation of activity within the genus and it is not known how to prepare the other types of compounds when Applicants have only provided how to prepare a small subgenus of compounds.  In view of the low level of predictability one of ordinary skill would not know what structural modifications within the unrepresented genus (i.e. unrepresented by the disclosure), if any, would lead to compounds that are active. 

The amount of direction provided by the inventor/existence of working examples
Direction and working examples are limited to the subgenus of compounds that have adequate written description support which are compounds that have the formula 
    PNG
    media_image2.png
    239
    386
    media_image2.png
    Greyscale
.  Applicants have provided clearly how to prepare and use the compounds of formula 1-3 on pages 28-33 for synthesis and pages 37-39 for the testing data.

The quantity of experimentation needed to make or use the invention
It is not known which of the unrepresented compounds meet the structural requirements for activity.  Thus, one of ordinary skill would not be enabled by the disclosure to make/use the claimed organometallic complexes of formula 1 
    PNG
    media_image3.png
    236
    455
    media_image3.png
    Greyscale
 for use in organic electroluminescence devices.  The amount of experimentation needed to practice the invention is undue.  Further, absent an alternate utility, one of ordinary skill would not be enabled to make/use the compounds within the genus that are not adequately supported in the disclosure.     
To overcome the rejection, Applicants are suggested to amend the rejected claims to read on the subject matter indicated as enabled which are the compounds of formula 1-3 
    PNG
    media_image2.png
    239
    386
    media_image2.png
    Greyscale
.

***The closest prior art is US 2013/0048963 A1 which teaches compounds such as 
    PNG
    media_image5.png
    331
    258
    media_image5.png
    Greyscale
but does not teach compounds that have a pyridine ring and a nitrogen containing heterocyclic ring as indicated in the instant compounds 
    PNG
    media_image6.png
    218
    365
    media_image6.png
    Greyscale
.




V.  	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 6:30 AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626